Supreme Court of Florida
                                   ____________

                                   No. SC15-177
                                   ____________


            IN RE: AMENDMENTS TO THE FLORIDA RULES
                     OF CRIMINAL PROCEDURE.

                              [October 29, 2015]
                            CORRECTED OPINION

PER CURIAM.

      This matter is before the Court for consideration of the regular-cycle report

of proposed amendments to the Florida Rules of Criminal Procedure filed by The

Florida Bar’s Criminal Procedure Rules Committee (Committee). See Fla. R. Jud.

Admin. 2.140(b). We have jurisdiction1 and adopt the amendments as discussed

below.

                                 BACKGROUND

      The Committee proposes amendments to Florida Rules of Criminal

Procedure 3.112 (Minimum Standards for Attorneys in Capital Cases), 3.121(a)



      1. See art. V, § 2(a), Fla. Const.
(Arrest Warrant (Issuance)), 3.172(c) (Acceptance of Guilty or Nolo Contendere

Plea (Determination of Voluntariness)), 3.192 (Motions for Rehearing), 3.212(d)

(Competence to Proceed: Hearing and Disposition (Release on Finding of

Incompetence)), 3.220 (Discovery), 3.281 (List of Prospective Jurors), 3.300(d)

(Voir Dire Examination, Oath, and Excusing of Member (Juror Voir Dire

Questionnaires)), 3.410 (Jury Request to Review Evidence or for Additional

Instructions), 3.590(a) (Time for and Method of Making Motions; Procedure;

Custody Pending Hearing (Time for Filing in Noncapital Cases)), 3.984

(Application for Criminal Indigent Status), 3.985 (Standard Jury Instructions), and

3.986 (Forms Related to Judgment and Sentence). As required by rule 2.140(b)(2),

the Committee published the proposals in The Florida Bar News before filing its

report with the Court. Numerous comments were received by the Committee. The

Board of Governors of The Florida Bar unanimously approved the Committee’s

proposals. The Court also published the proposals for comment. Eight comments

were received pertaining to the proposals to amend rules 3.112, 3.172(c), and

3.220, to which the Committee responded.

      Having considered the Committee’s proposals, the comments filed, and the

response to the comments, we adopt the Committee’s proposals to amend rules

3.121(a), 3.192, 3.212(d), 3.220, 3.410, 3.590(a), 3.984, and 3.986 as proposed.




                                       -2-
The proposals to amend rules 3.112 and 3.172 are adopted with modifications,

while we reject the proposals to amend rules 3.281, 3.300(d), and 3.985.

                                  AMENDMENTS

      The amendments to the rules are discussed below.2

      The Court adopts the proposal to amend rule 3.112, except with respect to

subdivision (f) of rule 3.112 (Minimum Standards for Attorneys in Capital Cases

(Lead Trial Counsel)). In subdivision (f), the Court rejects the proposal to remove

the word “defense” from the term “lead defense counsel.” In In re Amendment to

Florida Rules of Criminal Procedure—Rule 3.112 Minimum Standards for

Attorneys in Capital Cases, 759 So. 2d 610, 611 (Fla. 1999), the Court took “an

important step in ensuring the integrity of the judicial process in capital cases by

adopting a rule of criminal procedure to help ensure that competent representation

will be provided to indigent capital defendants in all cases.” The Court advanced

that goal when it extended rule 3.112 to apply to public defenders and private

counsel, while rejecting a “grandfather clause” that would have allowed attorneys

who did not meet the new requirements but who had previously handled capital

cases to continue representing capital defendants. In re Amend. to Fla. Rules of

Crim. Pro.—Rule 3.112 Minimum Standards for Attorneys in Capital Cases, 820




      2. Minor, technical changes to the rules are not elaborated upon.

                                         -3-
So. 2d 185, 186-87, 192 (Fla. 2002). To remove “defense” from “lead defense

counsel” in order to permit prosecutors to substitute prior capital trial prosecution

experience for experience as defense counsel so that they may participate as lead

defense counsel in capital cases is contrary to the goals in adopting rule 3.112, and

fails to account for the differences in the roles of prosecutors and defense

attorneys.

      Rule 3.121 (Arrest Warrant) is amended in two regards. First, subdivision

(a)(4), which requires that the arrest warrant specify the name of the person to be

arrested, is amended to require a photograph of the individual if one is available.

Second, subdivision (a)(7), which pertains to bailable offenses, is amended to

require not only the amount of bail, but also “other conditions of release.”

      Rule 3.172(c) (Acceptance of Guilty or Nolo Contendere Plea

(Determination of Voluntariness)) includes a number of amendments. First, the

trial judge is required, when determining voluntariness, to place the defendant

under oath, address him or her personally, and determine on the record that he or

she understands certain rights. Second, those rights are now set out individually

with headings, which include the following: “Nature of the Charge,” “Right to

Representation,” “Right to Trial by Jury and Attendant Rights,” “Effect of Plea,”

“Waiving Right to Trial,” “Questioning by Judge,” “Terms of Plea Agreement,”

“Deportation Consequences,” “Sexually Violent or Sexually Motivated Offenses,”

                                         -4-
and “Driver’s License Suspension or Revocation.” The Court rejects the

Committee’s proposal to label subdivision (c)(8) as “Immigration Consequences,”

and to include in that subdivision consequences that exceed deportation. Instead,

subdivision (c)(8) is designated “Deportation Consequences,” and includes various

requirements placed on the lower court accepting a guilty or nolo contendere plea

when deportation may be a consequence of said plea. These amendments follow

the United States Supreme Court’s decision in Padilla v. Kentucky, 559 U.S. 356

(2010), and this Court’s decision in Hernandez v. State, 124 So. 3d 757 (Fla.

2012), each pertaining to ineffective assistance of trial counsel with respect to

whether counsel has a duty to advise his or her client whether an offense to which

he or she is pleading guilty would subject the client to deportation.

      Rule 3.192 (Motions for Rehearing) is amended to add a reference to rule

3.801 (Correction of Jail Credit) as another of the postconviction proceedings to

which the rule does not apply.

      In rule 3.212(d) (Competence to Proceed: Hearing and Disposition (Release

on Finding of Incompetence)), the phrase “for a period not to exceed 1 year” is

deleted in order that the circuit court will retain jurisdiction to allow for the

repeated process of reexamination of mental competency and the setting of the

same or new conditional release conditions where the defendant is found to not be

mentally competent and does not meet the criteria for commitment.

                                          -5-
       The Court amends rule 3.220(h)(1) (Discovery (Discovery Depositions;

Generally)) by deleting the phrase “except a subpoena duces tecum” to remove the

distinction between the criminal and civil discovery rules with respect to the

procedure for taking depositions.

       Rule 3.410 (Jury Request to Review Evidence or for Additional Instructions)

is amended in light of this Court’s decision in Hazuri v. State, 91 So. 3d 836 (Fla.

2012). In Hazuri, the Court held that after a jury request for trial transcripts during

deliberations at trial, the trial court is required to inform the jury that it has a right

to request a read-back of testimony and that the jury should clarify which portion

of the testimony it wants to review. The addition of subdivision (b), which sets out

the procedures the trial judge is to follow when the jury requests to have the

transcripts of trial testimony, is added in response to the Hazuri decision. Finally,

new subdivision (c) requires that the read-back of transcripts be conducted

consistent with subdivision (a).

       In rule 3.590(a) (Time for and Method of Making Motions; Procedure;

Custody Pending Hearing (Time for Filing in Noncapital Cases)), the phrase “in

cases in which the state does not seek the death penalty” is moved to the beginning

of the rule to clarify when the rule applies. In addition, the rule is amended to

reflect that the motion for new trial or in arrest of judgment may be made either

orally in open court or in writing and filed with the clerk’s office.

                                           -6-
         With regard to rule 3.984 (Application for Criminal Indigent Status), the

form is amended to conform to the minimization requirements of Florida Rule of

Judicial Administration 2.425 (Minimization of the Filing of Sensitive

Information), to require only the last four digits of a driver’s license or

identification number.

         The Court also amends rule 3.986 (Forms Related to Judgment and

Sentence) to conform to the minimization requirements of rule 2.425, to replace

the victim’s phone number with that of the prosecuting attorney, the victim’s

attorney, or the victim advocate, under the section for “Restitution Order.”

         Finally, the Court declines to amend certain proposals advanced by the

Committee, including the proposed amendments to rules 3.281, 3.300(d), and

3.985.

         The Court rejects the Committee’s proposal to amend rule 3.281 (List of

Prospective Jurors) by removing disclosure of copies of all jury questionnaires

returned by prospective jurors. The rule applies to the parties, providing in

pertinent part as follows: “Upon request, any party shall be furnished by the clerk

of the court with a list containing names and addresses of prospective jurors

summoned to try the case together with copies of all jury questionnaires returned

by the prospective jurors.” Fla. R. Crim. P. 3.281 (emphasis added). Excluding

the jury questionnaires ignores the fact that the parties use the juror questionnaires

                                          -7-
in making decisions as to which prospective jurors to strike and which ones to

retain on the jury. Cf. Fla. R. Civ. P. – S.V.P. 4.431(b) (Trial by Jury,

Questionnaire) (“The circuit court may require prospective jurors to complete a

questionnaire in the form approved by the Supreme Court of Florida to assist in

selecting prospective jurors. . . .”). Finally, the Committee’s proposal does not

pertain to the minimization of sensitive information to be provided, but instead

seeks to make the jury questionnaires confidential rather than minimizing sensitive

information contained therein. This Court cannot make judicial branch records

confidential and exempt from public access by rule adopted after the 1992

adoption of Article I, section 24, of the Florida Constitution (Access to public

records and meetings).3 For this same reason, the Committee’s proposal to amend


       3. Article I, section 24, of the Florida Constitution, “Access to public
records and meetings,” which was adopted in November 1992 and became
effective July 1, 1993, provides in pertinent part as follows:

             (a) Every person has the right to inspect or copy any public
      record made or received in connection with the official business of
      any public body, officer, or employee of the state, or persons acting
      on their behalf, except with respect to records exempted pursuant to
      this section or specifically made confidential by this Constitution.
      This section specifically includes the legislative, executive, and
      judicial branches of government and each agency or department
      created thereunder; counties, municipalities, and districts; and each
      constitutional officer, board, and commission, or entity created
      pursuant to law or this Constitution.

      ....

                                         -8-
rule 3.300(d) (Voir Dire Examination, Oath, and Excusing of Member (Juror Voir

Dire Questionnaires)), requiring the filing under seal of juror questionnaires, is

rejected.

      Lastly, the Court declines to amend rule 3.985 (Standard Jury Instructions)

to change the web address to the Court’s Standard Jury Instructions in Criminal

Cases. The URL as provided in rule 3.985 is the address adopted by the Court in

In re Amendments to Florida Rules of Criminal Procedure 3.172 and 3.985 and

Amendments to Florida Rule of Civil Procedure 1.985, 20 So. 3d 376, 378 (Fla.

2009), and is the same web address listed in rule 3.985 in West’s Florida Rules of

Court (2015).4



            (c) This section shall be self-executing. The legislature,
      however, may provide by general law passed by a two-thirds vote of
      each house for the exemption of records from the requirements of
      subsection (a) . . . provided that such law shall state with specificity
      the public necessity justifying the exemption and shall be no broader
      than necessary to accomplish the stated purpose of the law. . . .

             (d) All laws that are in effect on July 1, 1993 that limit public
      access to records or meetings shall remain in force, and such laws
      apply to records of the legislative and judicial branches, until they are
      repealed. Rules of court that are in effect on the date of adoption of
      this section that limit access to records shall remain in effect until they
      are repealed.

Art. I, § 24, Fla. Const. (emphasis added).

      4. The error in the web address included in rule 3.985 is as reported by
Westlaw.com and Westlawnext.com.

                                         -9-
                                 CONCLUSION

      Accordingly, we amend the Florida Rules of Criminal Procedure as reflected

in the appendix to this opinion. New language is indicated by underscoring;

deletions are indicated by struck-through type. The amendments shall become

effective January 1, 2016, at 12:02 a.m.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Criminal Procedure

Meredith Charbula, Chair, Criminal Procedure Rules Committee, Jacksonville,
Florida; Judge Samantha Lee Ward, Past Chair, Criminal Procedure Rules
Committee, Tampa, Florida; John F. Harkness, Jr., Executive Director, and
Heather Savage Telfer, Bar Staff Liaison, The Florida Bar, Tallahassee, Florida,

      for Petitioner

Arthur Ivan Jacobs, General Counsel, Florida Prosecuting Attorneys Association,
Fernandina Beach, Florida; Alan S. Johnson, Chief Assistant State Attorney,
Fifteenth Judicial Circuit, West Palm Beach, Florida; Robert Blaise Trettis, Public
Defender, Eighteenth Judicial Circuit, Viera, Florida; Julianne M. Holt, Public
Defender, Thirteenth Judicial Circuit, Tampa, Florida; Rebecca A. Sharpless,
Litigation Committee Co-Chair, American Immigration Lawyers
Association, South Florida Chapter, Coral Gables, Florida; Jacob Lawrence
Ratzan, President, American Immigration Lawyers Association, South Florida
Chapter, Miami, Florida; Carlos Jesus Martinez, Public Defender, John Eddy
Morrison, Assistant Public Defender, and Jonathan Harris Greenberg, Assistant
Public Defender, Eleventh Judicial Circuit, Miami, Florida; Luke Newman of Luke
Newman, PA, Tallahassee, Florida; and William Rudolf Ponall of Snure & Ponall

                                       - 10 -
P.A., Winter Park, Florida,

      Responding with Comments




                                 - 11 -
                                    APPENDIX

RULE 3.112.        MINIMUM STANDARDS FOR ATTORNEYS IN
                   CAPITAL CASES

      (a)–(d)      [No change]

       (e) Appointment of Counsel. A court must appoint lead counsel and, upon
written application and a showing of need by lead counsel, should appoint co-
counsel to handle every capital trial in which the defendant is not represented by
retained counsel. Lead counsel shall have the right to select co-counsel from
attorneys on the lead counsel or co-counsel list. Both attorneys shall be reasonably
compensated for the trial and sentencing phase. Except under extraordinary
circumstances, only one attorney may be compensated for other proceedings. In
capital cases in which the Public Defender or Criminal Conflict and Civil Regional
Counsel is appointed, the Public Defender or Criminal Conflict and Civil Regional
Counsel shall designate lead and co-counsel.

       (f) Lead Trial Counsel. Lead trial counsel assignments should be given to
attorneys who:

             (1)–(2)      [No change]

              (3) have prior experience as lead counsel in no fewer than nine state
or federal jury trials of serious and complex cases which were tried to completion,
as well as prior experience as lead defense counsel or co-counsel in at least two
state or federal cases tried to completion in which the death penalty was sought. In
addition, of the nine jury trials which were tried to completion, the attorney should
have been lead counsel in at least three cases in which the charge was murder; or
alternatively, of the nine jury trials, at least one was a murder trial and an
additional five were felony jury trials; and

             (4)–(7)      [No change]

      (g) – (l)    [No change]

                              Committee Comments
                                 [No change]

                                        - 12 -
                     Criminal Court Steering Committee Note
                                  [No change]


RULE 3.121.        ARREST WARRANT

      (a)    Issuance. An arrest warrant, when issued, shall:

             (1)–(3) [No change]

             (4) specify the name of the person to be arrested or, if the name is
unknown to the judge, designate the person by any name or description by which
the person can be identified with reasonable certainty, and include a photograph if
reasonably available;

             (5)–(6) [No change]

             (7) in all offenses bailable as of right be endorsed with the amount of
bailfor offenses where a right to bail exists, set the amount of bail or other
conditions of release, and the return date.

      (b)    [No change]

                                 Committee Notes
                                   [No change]


RULE 3.172.        ACCEPTANCE OF GUILTY OR NOLO CONTENDERE
                   PLEA

      (a) – (b) [No change]

       (c) Determination of Voluntariness. Except when a defendant is not
present for a plea, pursuant to the provisions of rule 3.180(d), the trial judge
shouldmust, when determining voluntariness, place the defendant under oath, and
shall address the defendant personally and shall determine on the record that he or
she understands:

                                       - 13 -
              (1) Nature of the Charge. tThe nature of the charge to which the
plea is offered, the maximum possible penalty, and any mandatory minimum
penalty provided by law;.

             (2) Right to Representation. iIf not represented by an attorney,
that the defendant has the right to be represented by an attorney at every stage of
the proceeding and, if necessary, an attorney will be appointed to represent him or
her;.

              (3) Right to Trial By Jury and Attendant Rights. tThe right to
plead not guilty or to persist in that plea if it has already been made, the right to be
tried by a jury, and at that trial a defendant has the right to the assistance of
counsel, the right to compel attendance of witnesses on his or her behalf, the right
to confront and cross-examine witnesses against him or her, and the right not to
testify or be compelled to incriminate himself or herself;.

             (4) Effect of Plea. that uUpon a plea of guilty, or nolo contendere
without express reservation of the right to appeal, he or she gives up the right to
appeal all matters relating to the judgment, including the issue of guilt or
innocence, but does not impair the right to review by appropriate collateral attack;.

             (5) Waiving Right to Trial. that iIf the defendant pleads guilty or
is adjudged guilty after a plea of nolo contendere there will not be a further trial of
any kind, so that by pleading guilty or nolo contendere he or she waives the right to
a trial;.

              (6) Questioning by Judge. that iIf the defendant pleads guilty or
nolo contendere, the trial judge may ask the defendant questions about the offense
to which he or she has pleaded, and if the defendant answers these questions under
oath, on the record, and in the presence of counsel, the answers may later be used
against him or her in a prosecution for perjury;.

            (7) Terms of Plea Agreement. tThe complete terms of any plea
agreement, including specifically all obligations the defendant will incur as a
result;.

             (8) that if he or she pleads guilty or nolo contendere, if he or she is
not a United States citizen, the plea may subject him or her to deportation pursuant
to the laws and regulations governing the United States Immigration and
                                         - 14 -
Naturalization Service. It shall not be necessary for the trial judge to inquire as to
whether the defendant is a United States citizen, as this admonition shall be given
to all defendants in all cases; andDeportation Consequences.

                     (A) If the defendant is not a citizen of the United States, a
finding of guilt by the court, and the court’s acceptance of the defendant’s plea of
guilty or no contest, regardless of whether adjudication of guilt has been withheld,
may have the additional consequence of changing his or her immigration status,
including deportation or removal from the United States.

                    (B) The court should advise the defendant to consult with
counsel if he or she needs additional information concerning the potential
deportation consequences of the plea.

                    (C) If the defendant has not discussed the potential
deportation consequences with his or her counsel, prior to accepting the
defendant’s plea, the court is required, upon request, to allow a reasonable amount
of time to permit the defendant to consider the appropriateness of the plea in light
of the advisement described in this section.

                     (D) This admonition should be given to all defendants in all
cases, and the trial court must not require at the time of entering a plea that the
defendant disclose his or her legal status in the United States.

              (9) Sexually Violent or Sexually Motivated Offenses. that iIf the
defendant pleads guilty or nolo contendere, and the offense to which the defendant
is pleading is a sexually violent offense or a sexually motivated offense, or if the
defendant has been previously convicted of such an offense, the plea may subject
the defendant to involuntary civil commitment as a sexually violent predator upon
completion of his or her sentence. It shall not be necessary for the trial judge to
determine whether the present or prior offenses were sexually motivated, as this
admonition shall be given to all defendants in all cases.

             (10) Driver’s License Suspension or Revocation. that iIf the
defendant pleads guilty or nolo contendre and the offense to which the defendant is
pleading is one for which automatic, mandatory driver’s license suspension or
revocation is required by law to be imposed (either by the court or by a separate
agency), the plea will provide the basis for the suspension or revocation of the
defendant’s driver’s license.
                                         - 15 -
      (d) – (j) [No change]

                                     Committee Notes

      1977 Adoption. [No Change]

      2005 Amendment. [No Change]

      2015 Amendment. In view of the holdings in Padilla v. Kentucky, 559 U.S.
356, 130 S. Ct. 1473 (2010) and Hernandez v. State, 124 So. 3d 757 (Fla. 2012),
the Committee felt it appropriate to expand the requirements in subdivision (c)(8).


RULE 3.192.         MOTIONS FOR REHEARING

       When an appeal by the state is authorized by Florida Rule of Appellate
Procedure 9.140, or sections 924.07 or 924.071, Florida Statutes, the state may file
a motion for rehearing within 10 days of an order subject to appellate review. A
motion for rehearing shall state with particularity the points of law or fact that, in
the opinion of the state, the court has overlooked or misapprehended in its
decision, and shall not present issues not previously raised in the proceeding. A
response may be filed within 10 days of service of the motion. The trial court’s
order disposing of the motion for rehearing shall be filed within 15 days of the
response but not later than 40 days from the date of the order of which rehearing is
sought. If no order is filed within 40 days, the motion is deemed denied. A timely
filed motion for rehearing shall toll rendition of the order subject to appellate
review and the order shall be deemed rendered 40 days from the order of which
rehearing is sought, or upon the filing of a written order denying the motion for
rehearing, whichever is earlier. This rule shall not apply to post-
convictionpostconviction proceedings pursuant to rule 3.800(a), 3.801, 3.850,
3.851, or 3.853. Nothing in this rule precludes the trial court from exercising its
inherent authority to reconsider a ruling while the court has jurisdiction of the case.


RULE 3.212.         COMPETENCE TO PROCEED: HEARING AND
                    DISPOSITION


                                        - 16 -
      (a)–(c)      [No change]

       (d) Release on Finding of Incompetence. If the court decides that a
defendant is not mentally competent to proceed but does not meet the criteria for
commitment, the defendant may be released on appropriate release conditions for a
period not to exceed 1 year. The court may order that the defendant receive
outpatient treatment at an appropriate local facility and that the defendant report
for further evaluation at specified times during the release period as conditions of
release. A report shall be filed with the court after each evaluation by the persons
appointed by the court to make such evaluations, with copies to all parties. The
procedure for determinations of the confidential status of reports is governed by
Rule of Judicial Administration 2.420.

                                 Committee Notes
                                   [No change]


RULE 3.220.        DISCOVERY

      (a)   [No change]

      (b)   Prosecutor’s Discovery Obligation.

             (1) Within 15 days after service of the Notice of Discovery, the
prosecutor shall serve a written Discovery Exhibit which shall disclose to the
defendant and permit the defendant to inspect, copy, test, and photograph the
following information and material within the state’s possession or control, except
that any property or material that portrays sexual performance by a child or
constitutes child pornography may not be copied, photographed, duplicated, or
otherwise reproduced so long as the state attorney makes the property or material
reasonably available to the defendant or the defendant’s attorney:

                   (A)–(I) [No change]

                     (J)   reports or statements of experts made in connection with
the particular case, including results of physical or mental examinations and of
scientific tests, experiments, or comparisons; and


                                       - 17 -
                    (K) any tangible papers or objects that the prosecuting
attorney intends to use in the hearing or trial and that were not obtained from or
that did not belong to the defendant.;

                   (L) any tangible paper, objects or substances in the
possession of law enforcement that could be tested for DNA.; and

                   (M) [No change]

             (2)–(4) [No change]

      (c)–(g) [No change]

      (h) Discovery Depositions.

              (1) Generally. At any time after the filing of the charging document
any party may take the deposition upon oral examination of any person authorized
by this rule. A party taking a deposition shall give reasonable written notice to each
other party and shall make a good faith effort to coordinate the date, time, and
location of the deposition to accommodate the schedules of other parties and the
witness to be deposed. The notice shall state the time and the location where the
deposition is to be taken, the name of each person to be examined, and a certificate
of counsel that a good faith effort was made to coordinate the deposition schedule.
After notice to the parties the court may, for good cause shown, extend or shorten
the time and may change the location of the deposition. Except as provided herein,
the procedure for taking the deposition, including the scope of the examination,
and the issuance of a subpoena (except a subpoena duces tecum) for deposition by
an attorney of record in the action, shall be the same as that provided in the Florida
Rules of Civil Procedure. Any deposition taken pursuant to this rule may be used
by any party for the purpose of contradicting or impeaching the testimony of the
deponent as a witness. The trial court or the clerk of the court may, upon
application by a pro se litigant or the attorney for any party, issue subpoenas for
the persons whose depositions are to be taken. In any case, including multiple
defendants or consolidated cases, no person shall be deposed more than once
except by consent of the parties or by order of the court issued on good cause
shown. A witness who refuses to obey a duly served subpoena may be adjudged in
contempt of the court from which the subpoena issued.

                   (A)–(D) [No change]
                                        - 18 -
             (2) – (8) [No change]

      (i) – (o) [No change]

                                  Committee Notes
                                    [No change]

                                Court Commentary
                                   [No change]


RULE 3.410.         JURY REQUEST TO REVIEW EVIDENCE OR FOR
                    ADDITIONAL INSTRUCTIONS

       (a) If, Aafter the jurorsthey have retired to consider their verdict, jurors if
they request additional instructions or to have any testimony read or played back to
them they may be conducted into the courtroom by the officer who has them in
charge and the court may give them the additional instructions or may order the
testimony read or played back to them. The instructions shall be given and the
testimony presented only after notice to the prosecuting attorney and to counsel for
the defendant. All testimony read or played back must be done in open court in the
presence of all parties. In its discretion, the court may respond in writing to the
inquiry without having the jury brought before the court, provided the parties have
received the opportunity to place objections on the record and both the inquiry and
response are made part of the record.

      (b) In a case in which the jury requests to have the transcripts of trial
testimony, the following procedures must be followed:

             (1)    The trial judge must deny the requests for transcripts.

             (2) The trial judge must instruct jurors that they can, however,
request to have any testimony read or played back, which may or may not be
granted at the court’s discretion.

              (3) In cases in which jurors make only a general request for
transcripts, as opposed to identifying any particular witness’ testimony that they
wish to review, the trial judge must instruct jurors that, if they request a read or


                                         - 19 -
play back, they must specify the particular trial testimony they wish to have read or
played back.

       (c) If, after being properly instructed in accordance with subdivision (b),
the jurors request a read or play back of any trial testimony, the trial judge must
follow the procedures set forth in subdivision (a).

                                  Committee Notes
                                    [No Change]


RULE 3.590.        TIME FOR AND METHOD OF MAKING MOTIONS;
                   PROCEDURE; CUSTODY PENDING HEARING

       (a) Time for Filing in Noncapital Cases. In cases in which the state does
not seek the death penalty, Aa motion for new trial or in arrest of judgment, or
both, in cases in which the state does not seek the death penalty, may be made,
either orally in open court or in writing and filed with the clerk’s office, within 10
days after the rendition of the verdict or the finding of the court. A timely motion
may be amended to state new grounds without leave of court prior to expiration of
the 10-day period and in the discretion of the court at any other time before the
motion is determined.

      (b) – (e)    [No change]

                                  Committee Notes
                                    [No Change]


RULE 3.984.        APPLICATION FOR CRIMINAL INDIGENT STATUS

IN THE CIRCUIT/COUNTY COURT OF THE ____________________ JUDICIAL CIRCUIT
              IN AND FOR _________________ COUNTY, FLORIDA


STATE OF FLORIDA            vs.                           CASE. NO.         .

                        .
Defendant/Minor Child

                                        - 20 -
                     APPLICATION FOR CRIMINAL INDIGENT STATUS

____ I AM SEEKING THE APPOINTMENT OF THE PUBLIC DEFENDER

  OR

____ I HAVE A PRIVATE ATTORNEY OR AM SELF-REPRESENTED AND SEEK
DETERMINATION OF INDIGENCE STATUS FOR COSTS
Notice to Applicant: The provision of a public defender/court appointed lawyer and costs/due
process services are not free. A judgment and lien may be imposed against all real or personal
property you own to pay for legal and other services provided on your behalf or on behalf of the
person for whom you are making this application. There is a $50.00 fee for each application
filed.
If the application fee is not paid to the Clerk of the Court within 7 days, it will be added to any
costs that may be assessed against you at the conclusion of this case. If you are a
parent/guardian making this affidavit on behalf of a minor or tax-dependent adult, the
information contained in this application must include your income and assets.
1.     I have ______ dependents. (Do not include children not living at home and do not
       include a working spouse or yourself.)

2.     I have a take home income of $_______________                     paid ( ) weekly ( ) bi-weekly ( )
       semi-monthly ( ) monthly ( ) yearly
       (Take home income equals salary, wages, bonuses, commissions, allowances, overtime,
       tips and similar payments, minus deductions required by law and other court ordered
       support payments)
3.     I have other income paid ( ) weekly ( ) bi-weekly ( ) semi-monthly ( ) monthly ( )
       yearly: (Circle “Yes” and fill in the amount if you have this kind of income, otherwise
       circle “No.”)
          Social Security benefit......................         Yes   $____________   No
          Unemployment compensation...........                  Yes   $____________   No
          Union Funds......................................     Yes   $____________   No
          Workers compensation......................            Yes   $____________   No
          Retirement/pensions..........................         Yes   $____________   No
          Trusts or gifts....................................   Yes   $____________   No
          Veterans’ benefit...............................      Yes   $____________   No
          Child support or other regular
          support from family
          members/spouse.................................       Yes $____________ No
          Rental income....................................     Yes $____________ No
          Dividends or interest..........................       Yes $____________ No
                                                          - 21 -
         Other kinds of income not on the
         list......................................................    Yes $____________ No

4.     I have other assets: (Circle “yes” and fill in the value of the property, otherwise circle
       “No”)
         Cash................................................... Yes $____________ No
         Bank account(s)................................. Yes $____________ No
         Certificates of deposit or money                        Yes $____________ No
         market accounts.................................
         * Equity in Motor vehicles/Boats/
         Other tangible property...................... Yes $____________ No
         Savings............................................... Yes $____________ No
         Stocks/bonds...................................... Yes $____________ No
         * Equity in Real estate (excluding                      Yes $____________ No
         homestead)........................................
          * include expectancy of an interest
         in such property


5.     I have a total amount of liabilities and debts in the amount of
       $              ,.


6.     I receive: (Circle “Yes” or “No”)

         Temporary Assistance for Needy Families-Cash
         Assistance.............................................................   Yes   No
         Poverty-related veterans’ benefits........................                Yes   No
         Supplemental Security Income (SSI)...................                     Yes   No


7.     I have been released on bail in the amount of $___________.                            Cash ___ Surety ___
       Posted by: Self ___ Family ___          Other ____

A person who knowingly provides false information to the clerk or the court in seeking a
determination of indigent status under s.ection 27.52, F.S.Florida Statutes, commits a
misdemeanor of the first degree, punishable as provided in s.ection 775.082, F.S.Florida Statutes,
or s.ection 775.083, F.S.Florida Statutes. I attest that the information I have provided on this
Application is true and accurate.

Signed this         day of                                      , 20      .




                                                                 - 22 -
 Date of Birth                .                      Signature of Applicant for Indigent Status

 Last 4 Digits of Driver’s license or ID
 number                                .             Print full legal name                  .
                                                     Address                                 .
                                                     City, State, Zip                      .
                                                     Phone number                          .

                                  CLERK’S DETERMINATION


       Based on the information in this Application, I have determined the applicant to be ( )
Indigent ( ) Not Indigent


         The Public Defender is hereby appointed to the case listed above until relieved by the
Court.


Dated this           day of                   , 20      .



                                                Clerk of the Circuit Court


             This form was completed            Clerk/Deputy Clerk/Other authorized
              with the assistance of            person

APPLICANTS FOUND NOT INDIGENT MAY SEEK REVIEW BY ASKING FOR A
HEARING TIME. Sign here if you want the judge to review the clerk’s decision of not
indigent.




RULE 3.986.             FORMS RELATED TO JUDGMENT AND SENTENCE


        (a)    Sufficiency of Forms. The forms as set forth below, or computer generated
formats that duplicate these forms, shall be used by all courts. Variations from these forms do not
void a judgment, sentence, order, or fingerprints that are otherwise sufficient.

         (b)     Form for Judgment.


                                              - 23 -
     Probation Violator
     Community Control Violator
     Retrial
     Resentence
                                                   In the Circuit Court,
                                                         Judicial Circuit, in and for
                                                                   County, Florida
                                                   Division                      .
                                                   Case Number                   .
State of Florida

v.

                             .
Defendant

                                           JUDGMENT


      The defendant,          , being personally before this court represented
by         , the attorney of record, and the state represented by             , and having

                been tried and found guilty by jury/by court of the following crime(s)

                entered a plea of guilty to the following crime(s)

                entered a plea of nolo contendere to the following crime(s)

                                          Offense         Degree
                                          Statute           of             Case          OBTS
            Count          Crime         Number(s)        Crime           Number         Number
                     .              .              .                 .             .              .
                     .              .              .                 .             .              .
                     .              .              .                 .             .              .
                     .              .              .                 .             .              .
                     .              .              .                 .             .              .

            .      and no cause being shown why the defendant should not be adjudicated
                   guilty, IT IS ORDERED THAT the defendant is hereby ADJUDICATED
                   GUILTY of the above crime(s).



                                               - 24 -
             .      and being a qualified offender pursuant to s.ection 943.325, Florida Statutes,
                    the defendant shall be required to submit DNA samples as required by law.

             .      and good cause being shown; IT IS ORDERED THAT ADJUDICATION
                    OF GUILT BE WITHHELD.

       DONE AND ORDERED in open court in                     County, Florida, on ..........(date)..........


                                                                             Judge

 State of Florida

 v.

                              .
 Defendant                                          Case Number                                  .


                                  FINGERPRINTS OF DEFENDANT




 R. Thumb              R. Index           R. Middle                R. Ring             R. Little


 L. Thumb              L. Index           L. Middle                L. Ring             L. Little

Fingerprints taken by:
                         (Name)                          (Title)

       I HEREBY CERTIFY that the above and foregoing fingerprints on this judgment are the
fingerprints of the defendant,          , and that they were placed thereon by the defendant
in my presence in open court this date.


                                                                             Judge




                                                - 25 -
         (c)      Form for Charges, Costs, and Fees.

                                                    In the Circuit Court,
                                                          Judicial Circuit, in and for
                                                                    County, Florida
                                                    Division                      .
                                                    Case Number                   .
 State of Florida

 v.

                               .
 Defendant

                                      CHARGES/COSTS/FEES


The defendant is hereby ordered to pay the following sums if checked:

               $50.00 pursuant to section 938.03, Florida Statutes (Crimes Compensation Trust
Fund).

          $3.00 as a court cost pursuant to section 938.01, Florida Statutes (Criminal Justice
Trust Fund).

          $2.00 as a court cost pursuant to section 938.15, Florida Statutes (Criminal Justice
Education by Municipalities and Counties).

           A fine in the sum of $          pursuant to section 775.0835, Florida Statutes. (This
provision refers to the optional fine for the Crimes Compensation Trust Fund and is not
applicable unless checked and completed. Fines imposed as part of a sentence to section
775.083, Florida Statutes, are to be recorded on the sentence page(s).)

           A sum of $          pursuant to section 938.27, Florida Statutes
(Prosecution/Investigative Costs).

          A sum of $        pursuant to section 938.29, Florida Statutes (Public
Defender/Appointed Counsel Fees).

               Restitution in accordance with attached order.

               $201 pursuant to section 938.08, Florida Statutes (Funding Programs in Domestic
Violence).
                                                 - 26 -
           A sum of $        for the cost of collecting the DNA sample required by s.ection
943.325, Florida Statutes.

           Other



DONE AND ORDERED in open court in                     County, Florida, on .....(date)......


                                              Judge




                                           - 27 -
       (d)       Form for Sentencing.

Defendant                       Case Number             OBTS Number

                                           SENTENCE


                                         (As to Count     )


        The defendant, being personally before this court, accompanied by the defendant’s
attorney of record,      , and having been adjudicated guilty herein, and the court having given
the defendant an opportunity to be heard and to offer matters in mitigation of sentence, and to
show cause why the defendant should not be sentenced as provided by law, and no cause being
shown,

(Check one if applicable)

      . and the court having on .....(date)..... deferred imposition of sentence until this date

      . and the court having previously entered a judgment in this case on .....(date)..... now
            resentences the defendant

      . and the court having placed the defendant on probation/community control and
            having subsequently revoked the defendant’s probation/community control

It Is The Sentence Of The Court That:

      . The defendant pay a fine of $       , pursuant to section 775.083, Florida Statutes, plus
            $    as the 5% surcharge required by section 938.04, Florida Statutes.

      . The defendant is hereby committed to the custody of the Department of
            Corrections.

      . The defendant is hereby committed to the custody of the Sheriff
            of         County, Florida

      . The defendant is sentenced as a youthful offender in accordance with section
            958.04, Florida Statutes.

To Be Imprisoned (check one; unmarked sections are inapplicable):

      . For a term of natural life.
                                               - 28 -
       . For a term of           .

       . Said SENTENCE SUSPENDED for a period of                    subject to conditions set
          forth in this order.

If “split” sentence complete the appropriate paragraph

       . Followed by a period of           on probation/community control under the
          supervision of the Department of Corrections according to the terms and conditions
          of supervision set forth in a separate order entered herein.

       . However, after serving a period of        imprisonment in          the balance of the
          sentence shall be suspended and the defendant shall be placed on
          probation/community control for a period of         under supervision of the
          Department of Corrections according to the terms and conditions of
          probation/community control set forth in a separate order entered herein.

 In the event the defendant is ordered to serve additional split sentences, all incarceration
 portions shall be satisfied before the defendant begins service of the supervision terms.

                                     SPECIAL PROVISIONS


                                          (As to Count    )


By appropriate notation, the following provisions apply to the sentence imposed:

Mandatory/Minimum Provisions:

Firearm

       . It is further ordered that the 3-year minimum imprisonment provision of section
          775.087(2), Florida Statutes, is hereby imposed for the sentence specified in this
          count.

Drug Trafficking

       . It is further ordered that the      mandatory minimum imprisonment provision of
          section 893.135(1), Florida Statutes, is hereby imposed for the sentence specified in
          this count.


                                               - 29 -
Controlled Substance Within 1,000 Feet of School

      . It is further ordered that the 3-year minimum imprisonment provision of section
          893.13(1)(c)1, Florida Statutes, is hereby imposed for the sentence specified in this
          count.

Habitual Felony Offender

      . The defendant is adjudicated a habitual felony offender and has been sentenced to
          an extended term in accordance with the provisions of section 775.084(4)(a),
          Florida Statutes. The requisite findings by the court are set forth in a separate order
          or stated on the record in open court.

Habitual Violent Felony Offender

      . The defendant is adjudicated a habitual violent felony offender and has been
          sentenced to an extended term in accordance with the provisions of section
          775.084(4)(b), Florida Statutes. A minimum term of          year(s) must be served
          prior to release. The requisite findings of the court are set forth in a separate order
          or stated on the record in open court.

Law Enforcement Protection Act

      . It is further ordered that the defendant shall serve a minimum of     years before
          release in accordance with section 775.0823, Florida Statutes. (Offenses committed
          before January 1, 1994.)

Capital Offense

      . It is further ordered that the defendant shall serve no less than 25 years in
          accordance with the provisions of section 775.082(1), Florida Statutes. (Offenses
          committed before October 1, 1995.)

Short-Barreled Rifle, Shotgun, Machine Gun

      . It is further ordered that the 5-year minimum provisions of section 790.221(2),
          Florida Statutes, are hereby imposed for the sentence specified in this count.
          (Offenses committed before January 1, 1994.)

Continuing Criminal Enterprise

      . It is further ordered that the 25-year minimum sentence provisions of section

                                               - 30 -
          893.20, Florida Statutes, are hereby imposed for the sentence specified in this
          count. (Offenses committed before January 1, 1994.)

Taking a Law Enforcement Officer’s Firearm

       . It is further ordered that the 3-year mandatory minimum imprisonment provision of
          section 775.0875(1), Florida Statutes, is hereby imposed for the sentence specified
          in this count. (Offenses committed before January 1, 1994.)

Sexual Offender/Sexual Predator Determinations:

Sexual Predator

        The defendant is adjudicated a sexual predator as set forth in section 775.21, Florida
Statutes.

Sexual Offender

      The defendant meets the criteria for a sexual offender as set forth in section
943.0435(1)(a)1a., b., c., or d, Florida Statutes.

Age of Victim

       The victim was           years of age at the time of the offense.

Age of Defendant

       The defendant was           years of age at the time of the offense.

Relationship to Victim

       The defendant is not the victim’s parent or guardian.

Sexual Activity [F.S.Section 800.04(4), Florida Statutes]

       The offense        did          did not involve sexual activity.

Use of Force or Coercion [F.S.Section 800.04(4), Florida Statutes]

        The sexual activity described herein            did           did not involve the use of
force or coercion.

Use of Force or Coercion/unclothed Genitals [F.S.Section 800.04(5), Florida Statutes]

       The molestation           did            did not involve unclothed genitals or genital area.
                                               - 31 -
       The molestation               did            did not involve the use of force or coercion.

Other Provisions:

Criminal Gang Activity

       . The felony conviction is for an offense that was found, pursuant to section 874.04,
              Florida Statutes, to have been committed for the purpose of benefiting, promoting,
              or furthering the interests of a criminal gang.

Retention of Jurisdiction

       . The court retains jurisdiction over the defendant pursuant to section 947.16(4),
              Florida Statutes (1983).

Jail Credit

       . It is further ordered that the defendant shall be allowed a total of
                  days as credit for time incarcerated before imposition of this sentence.

CREDIT FOR TIME SERVED
IN RESENTENCING AFTER
VIOLATION OF PROBATION
OR COMMUNITY CONTROL

       .      It is further ordered that the defendant be allowed      days time served between
              date of arrest as a violator following release from prison to the date of resentencing.
              The Department of Corrections shall apply original jail time credit and shall
              compute and apply credit for time served and unforfeited gain time previously
              awarded on case/count                 . (Offenses committed before October 1, 1989.)

       .      It is further ordered that the defendant be allowed      days time served between
              date of arrest as a violator following release from prison to the date of resentencing.
              The Department of Corrections shall apply original jail time credit and shall
              compute and apply credit for time served on case/count                  . (Offenses
              committed between October 1, 1989, and December 31, 1993.)

       .      The Court deems the unforfeited gain time previously awarded on the above
              case/count forfeited under section 948.06(7), Florida Statutes.

       . The Court allows unforfeited gain time previously awarded on the above case/count.
           (Gain time may be subject to forfeiture by the Department of Corrections under
           section 944.28(1), Florida Statutes.)


                                                  - 32 -
       . It is further ordered that the defendant be allowed        days time served between
           date of arrest as a violator following release from prison to the date of resentencing.
           The Department of Corrections shall apply original jail time credit and shall
           compute and apply credit for time served only pursuant to section 921.0017, Florida
           Statutes, on case/count            . (Offenses committed on or after January 1, 1994.)

Consecutive/Concurrent as to Other Counts
It is further ordered that the sentence imposed for this count shall run
(check one)        consecutive to     concurrent with the sentence set forth in
count       of this case.

Consecutive/Concurrent as to Other Convictions

It is further ordered that the composite term of all sentences imposed for the counts specified in
this order shall run (check one)     consecutive to       concurrent with (check one) the
following:
         any active sentence being served.

       specific sentences:




       In the event the above sentence is to the Department of Corrections, the Sheriff of
       County, Florida, is hereby ordered and directed to deliver the defendant to the Department
of Corrections at the facility designated by the department together with a copy of this judgment
and sentence and any other documents specified by Florida Statute.

        The defendant in open court was advised of the right to appeal from this sentence by
filing notice of appeal within 30 days from this date with the clerk of this court and the
defendant’s right to the assistance of counsel in taking the appeal at the expense of the state on
showing of indigency.

       In imposing the above sentence, the court further recommends                                  .




       DONE AND ORDERED in open court at                  County, Florida, on .....(date)......


                                                  Judge

                                               - 33 -
       (e)     Form for Order of Probation.

                                                In the      Court
                                                of             County, Florida
                                                Case Number            .

 State of Florida

 v.

                           .
 Defendant

                                  ORDER OF PROBATION


       This cause coming on this day to be heard before me, and you, the defendant,
            , being now present before me, and you having

       (check one)

            . entered a plea of guilty to
            . entered a plea of nolo contendere to
            . been found guilty by jury verdict of
            . been found guilty by the court trying the case without a jury of the offense(s)
         of                                                                                 .
                                                                                             .
                                                                                             .


SECTION 1: Judgment Of Guilt

               The Court hereby adjudges you to be guilty of the above offense(s).

       Now, therefore, it is ordered and adjudged that the imposition of sentence is hereby
withheld and that you be placed on probation for a period of          under the supervision of
the Department of Corrections, subject to Florida law.

SECTION 2: Order Withholding Adjudication



                                             - 34 -
               Now, therefore, it is ordered and adjudged that the adjudication of guilt is hereby
withheld and that you be placed on probation for a period of        under the supervision of the
Department of Corrections, subject to Florida law.

SECTION 3: Probation During Portion Of Sentence

       It is hereby ordered and adjudged that you be

                committed to the Department of Corrections

                confined in the County Jail

for a term of       with credit for        jail time. After you have served     of the term you
shall be placed on probation for a period of         under the supervision of the Department of
Corrections, subject to Florida law.

                confined in the County Jail

for a term of        with credit for       jail time, as a special condition of probation.

        It is further ordered that you shall comply with the following conditions of probation
during the probationary period.

        (1)     Not later than the fifth day of each month, you will make a full and truthful report
to your officer on the form provided for that purpose.

        (2)    You will pay the State of Florida the amount of $            per month toward
the cost of your supervision, unless otherwise waived in compliance with Florida Statutes.

       (3)    You will not change your residence or employment or leave the county of your
residence without first procuring the consent of your officer.

      (4)   You will not possess, carry, or own any firearm. You will not possess, carry, or
own any weapons without first procuring the consent of your officer.

       (5)     You will live without violating the law. A conviction in a court of law shall not be
necessary for such a violation to constitute a violation of your probation.

       (6)      You will not associate with any person engaged in any criminal activity.

        (7)    You will not use intoxicants to excess or possess any drugs or narcotics unless
prescribed by a physician. Nor will you visit places where intoxicants, drugs, or other dangerous
substances are unlawfully sold, dispensed, or used.


                                               - 35 -
         (8)   You will work diligently at a lawful occupation, advise your employer of your
probation status, and support any dependents to the best of your ability, as directed by your
officer.

        (9)      You will promptly and truthfully answer all inquiries directed to you by the court
or the officer, and allow your officer to visit in your home, at your employment site, or
elsewhere, and you will comply with all instructions your officer may give you.

       (10)    You will pay restitution, costs, and/or fees in accordance with the attached orders.

        (11) You will report in person within 72 hours of your release from confinement to the
probation office in              County, Florida, unless otherwise instructed by your officer.
(This condition applies only if section 3 on the previous page is checked.) Otherwise, you must
report immediately to the probation office located at              .

       (12) You shall submit to the drawing of blood or other biological specimens as
required by s.ection 943.325, Florida Statutes.

       (13) You shall submit to the taking of a digitized photograph as required by s.ection
948.03, Florida Statutes.

                                     SPECIAL CONDITIONS


       You must undergo a (drug/alcohol) evaluation and, if treatment is deemed necessary, you
must successfully complete the treatment.

        You will submit to urinalysis, breathalyzer, or blood tests at any time requested by your
officer, or the professional staff of any treatment center where you are receiving treatment, to
determine possible use of alcohol, drugs, or controlled substances. You shall be required to pay
for the tests unless payment is waived by your officer.

       You must undergo a mental health evaluation, and if treatment is deemed necessary, you
must successfully complete the treatment.

       You will not associate with         during the period of probation.

        You will not associate with other criminal gang members or associates, except as
authorized by law enforcement officials, prosecutorial authorities, or the court, for the purpose of
aiding in the investigation of criminal activity.

       You will not contact          during the period of probation.

       You will attend and successfully complete an approved batterers’ intervention program.

                                               - 36 -
         Other

(Use the space below for additional conditions as necessary.)



       You are hereby placed on notice that the court may at any time rescind or modify any of
the conditions of your probation, or may extend the period of probation as authorized by law, or
may discharge you from further supervision. If you violate any of the conditions of your
probation, you may be arrested and the court may revoke your probation, adjudicate you guilty if
adjudication of guilt was withheld, and impose any sentence that it might have imposed before
placing you on probation or require you to serve the balance of the sentence.

        It is further ordered that when you have been instructed as to the conditions of probation,
you shall be released from custody if you are in custody, and if you are at liberty on bond, the
sureties thereon shall stand discharged from liability. (This paragraph applies only if section 1 or
section 2 is checked.)

       It is further ordered that the clerk of this court file this order in the clerk’s office and
provide certified copies of same to the officer for use in compliance with the requirements of
law.

         DONE AND ORDERED, on .....(date)......


                                                    Judge

       I acknowledge receipt of a certified copy of this order. The conditions have been
explained to me and I agree to abide by them.

.....(date).....                                         Probationer

Instructed by

                                  Original:                            Clerk of the Court
                                  Certified Copies:                    Probationer
                                                                       Florida Department of
                                                                       Corrections,
                                                                       Probation and Parole Services




                                                - 37 -
       (f)        Form for Community Control.

                                                     In the   Court,
                                                     of              County, Florida
                                                     Case Number             .
 State of Florida

 v.

                               .
 Defendant

                              ORDER OF COMMUNITY CONTROL


       This cause coming on this day to be heard before me, and you, the defendant,
             , being now present before me, and you having

       (check one)

              .     entered a plea of guilty to

              .     entered a plea of nolo contendere to

              .     been found guilty by jury verdict of

              . been found guilty by the court trying the case without a jury of the offense(s)
         of
                                                                                                  .
                                                                                                  .
SECTION 1: Judgment of Guilt

                  The court hereby adjudges you to be guilty of the above offense(s).

       Now, therefore, it is ordered and adjudged that you be placed on community control for a
period of      under the supervision of the Department of Corrections, subject to Florida law.

SECTION 2: Order Withholding Adjudication



                                                  - 38 -
               Now, therefore, it is ordered and adjudged that the adjudication of guilt is hereby
withheld and that you be placed on Community Control for a period of           under the
supervision of the Department of Corrections, subject to Florida law.

SECTION 3: Community Control During Portion Of Sentence

       It is hereby ordered and adjudged that you be

                committed to the Department of Corrections

                confined in the County Jail

for a term of       with credit for      jail time. After you have served    of the term, you
shall be placed on community control for a period of        under the supervision of the
Department of Corrections, subject to Florida law.

                confined in the County Jail

for a term of        with credit for       jail time, as a special condition of community control.

        It is further ordered that you shall comply with the following conditions of community
control during the community control period.

        (1)     Not later than the fifth day of each month, you will make a full and truthful report
to your officer on the form provided for that purpose.

       (2)     You will pay the State of Florida the amount of $      per month toward the cost
of your supervision, unless otherwise waived in compliance with Florida Statutes.

       (3)    You will not change your residence or employment or leave the county of your
residence without first procuring the consent of your officer.

      (4)    You will not possess, carry, or own any firearm. You will not possess, carry, or
own other weapons without first procuring the consent of your officer.

       (5)     You will live without violating the law. A conviction in a court of law shall not be
necessary for such a violation to constitute a violation of your community control.

       (6)      You will not associate with any person engaged in any criminal activity.

        (7)    You will not use intoxicants to excess or possess any drugs or narcotics unless
prescribed by a physician. Nor will you visit places where intoxicants, drugs, or other dangerous
substances are unlawfully sold, dispensed, or used.


                                               - 39 -
       (8)    You will work diligently at a lawful occupation, advise your employer of your
community control status, and support any dependents to the best of your ability as directed by
your officer.

       (9)      You will promptly and truthfully answer all inquiries directed to you by the court
or your officer and allow your officer to visit in your home, at your employment site or
elsewhere, and you will comply with all instructions your officer may give you.

       (10)    You will report to your officer at least 4 times a week, or, if unemployed full
time, daily.

       (11)    You will perform         hours of public service work as directed by your officer.

       (12) You will remain confined to your approved residence except for one half hour
before and after your approved employment, public service work, or any other special activities
approved by your officer.

       (13)    You will pay restitution, costs, and/or fees in accordance with the attached orders.

       (14) You will report in person within 72 hours of your release from confinement to the
probation office in        County, Florida, unless otherwise instructed by your officer. (This
condition applies only if section 3 on the previous page is checked.) Otherwise, you must report
immediately to the probation office located at        .

       (15) You shall submit to the drawing of blood or other biological specimens as
required by s.ection 943.325, Florida Statutes.

      (16) You shall submit to the taking of a digitized photograph as required by s.ection
948.101, Florida Statutes.

                                     SPECIAL CONDITIONS


       You must undergo a (drug/alcohol) evaluation, and if treatment is deemed necessary, you
must successfully complete the treatment.

       You must undergo a mental health evaluation, and if treatment is deemed necessary, you
must successfully complete the treatment.

        You will submit to urinalysis, breathalyzer, or blood tests at any time requested by your
officer, or the professional staff of any treatment center where you are receiving treatment, to
determine possible use of alcohol, drugs, or controlled substances. You shall be required to pay
for the tests unless payment is waived by your officer.

       You will not associate with         during the period of community control.
                                              - 40 -
        You will not associate with other criminal gang members or associates, except as
authorized by law enforcement officials, prosecutorial authorities, or the court, for the purpose of
aiding in the investigation of criminal activity.

           You will not contact       during the period of community control.

        You will maintain an hourly accounting of all your activities on a daily log which you
will submit to your officer on request.

           You will participate in self-improvement programs as determined by the court or your
officer.

      You will submit to electronic monitoring of your whereabouts as required by the Florida
Department of Corrections.

           You will attend and successfully complete an approved batterers’ intervention program.

           Other

(Use the space below for additional conditions as necessary.)


        You are hereby placed on notice that the court may at any time rescind or modify any of
the conditions of your community control, or may extend the period of community control as
authorized by law, or may discharge you from further supervision or return you to a program of
regular probation supervision. If you violate any of the conditions and sanctions of your
community control, you may be arrested, and the court may adjudicate you guilty if adjudication
of guilt was withheld, revoke your community control, and impose any sentence that it might
have imposed before placing you on community control.

         It is further ordered that when you have reported to your officer and have been instructed
as to the conditions of community control, you shall be released from custody if you are in
custody, and if you are at liberty on bond, the sureties thereon shall stand discharged from
liability. (This paragraph applies only if section 1 or section 2 is checked.)

       It is further ordered that the clerk of this court file this order in the clerk’s office, and
forthwith provide certified copies of same to the officer for use in compliance with the
requirements of law.

           DONE AND ORDERED, on .....(date)......


                                                     Judge

                                                 - 41 -
       I acknowledge receipt of a certified copy of this order. The conditions have been
explained to me and I agree to abide by them.

.....(date).....                                Community controller

Instructed by

                                Original:                       Clerk of the Court
                                Certified Copies:               Community Controlee
                                                                Florida Department of
                                                                Corrections, Probation and
                                                                Parole Services




                                             - 42 -
        (g)       Form for Restitution Order.

                                                        In the Circuit Court,
                                                                     Judicial Circuit, in and for
                                                                      County, Florida
                                                        Division                     .
                                                        Case Number                  .
 State of Florida

 v.

                                .
 Defendant

                                          RESTITUTION ORDER


        By appropriate notation, the following provisions apply to the sentence imposed in this
section:

              .     Restitution is not ordered as it is not applicable.

              .     Restitution is not ordered due to the financial resources of the defendant.

              .     Restitution is not ordered due to                                      .

              .     Due to the financial resources of the defendant, restitution of a portion of the
                    damages is ordered as prescribed below.

              .     Restitution is ordered as prescribed below.

              .     Restitution is ordered for the following victim. (Victim refers to the
                    aggrieved party, aggrieved party’s estate, or aggrieved party’s next of kin if
                    the aggrieved party is deceased as a result of the offense. In lieu of the
                    victim’s address and phone number, the address and phone number of the
                    prosecuting attorney, victim’s attorney, or victim advocate may be used.)



                                      .
      Name of victim                                     Name of attorney or advocate if applicable


                                                  - 43 -
 Address                                                                                          .
 City, State, and Zip Code                                                                        .
 Phone Number (of prosecuting attorney, victim’s attorney, or victim advocate)
                                                                                                  .

    .     The sum of $     for medical and related services and devices relating to physical,
          psychiatric, and psychological care, including non-medical care and treatment
          rendered in accordance with a recognized method of healing.

    .     The sum of $     for necessary physical and occupational therapy and rehabilitation.

    .     The sum of $     to reimburse the victim for income lost as a result of the offense.

    .     The sum of $     for necessary funeral and related services if the offense resulted in
          bodily injury resulting in the death of the victim.

    .     The sum of $     for damages resulting from the offense.

    .     The sum of $     for                                                                    .
                                                                                                  .

      It is further ordered that the defendant fulfill restitution obligations in the following
manner:

    .     Total monetary restitution is determined to be $      to be paid at a rate of $      per
          (check one)     month      week      other (specify)              and is to be paid (check
          one)     through the clerk of the circuit court,   to the victim’s designee,
          or    through the Department of Corrections, with an additional 4% fee of $          for
          handling, processing, and forwarding the restitution to the victim(s).

    .     For which sum let execution issue.

        DONE AND ORDERED at                  County, Florida, on .....(date)......


        Judge
        Original: Clerk of the Court
        Certified Copy: Victim




                                               - 44 -
                                         Committee Note

1980 Amendment. The proposed changes to rule 3.986 are housekeeping in nature. References
to the Department of Offender Rehabilitation have been changed to Department of Corrections to
reflect a legislative change. See section 20.315, Florida Statutes (Supp. 1978). The reference to
“hard labor” has been stricken as the courts have consistently held such a condition of sentence is
not authorized by statute. See, e.g., McDonald v. State, 321 So. 2d 453, 458 (Fla. 4th DCA
1975).




                                              - 45 -